Citation Nr: 1123336	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  09-05 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from October 1970 to August 1972.  The Veteran died in May 2004.  The appellant is the Veteran's surviving common law spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2004 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied entitlement to service connection for the cause of the Veteran's death and denied entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318.  In January 2011, the appellant testified at a videoconference hearing, at the RO, before the undersigned Veterans Law Judge.  

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on her part.


FINDINGS OF FACT

The Veteran was not evaluated as being totally disabled as a result of service-connected disability for 10 continuous years immediately preceding death; was not rated as being totally disabled continuously for a period of no less than five years from the date of discharge from active duty; and he also was not a former prisoner of war who died after September 30, 1999.
CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Board notes that in accordance with the Veterans Claims Assistance of Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his/her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Additionally, in the case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court held that adequate notice must also include informing the claimant of (4) degree of disability; and (5) effective date.  

Furthermore, in the context of a claim for service connection for cause of death and/or DIC benefits, statutory notice must include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected (predicated on the contentions or theory of service connection advanced by the veteran's survivor).  38 U.S.C.A. § 5103(a); see Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The appellant's claim for VA compensation for DIC was received by VA in June 2004.  In response, she was furnished with a letter issued in July 2004, prior to initial adjudication of the claims, which satisfies the duty to notify provisions.  Subsequently, in a letter dated in February 2009, the appellant was notified with respect to the three elements listed in Hupp v. Nicholson, supra.  The Board therefore finds no prejudice to the appellant regarding adequacy of VCAA notice.  Thus, in view of the foregoing discussion, the Board concludes that VA's duty to notify in this case is satisfied.

In addition, the Board finds that the duty to assist the appellant has been satisfied.  All relevant records that are obtainable have been associated with the Veteran's claims file and were reviewed by both the RO and the Board in connection with her claim.  In this regard, the late Veteran's service treatment records and his relevant post-service treatment records, as well as his May 2004 death certificate listing those conditions which caused or contributed to his death, have been obtained and associated with the evidence.  The appellant has not otherwise indicated that she had other information to submit to VA to substantiate her claim, or that there was any outstanding supportive evidence that she desired VA to obtain on her behalf.

Accordingly, the Board finds that VA has satisfied its duty to assist the appellant in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the appellant.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board also notes that, as will be discussed more fully below, the claim for DIC under 38 U.S.C.A. § 1318 requires the Veteran to have been rated as totally disabled for ten years prior to death, which in this case has not been shown.

II.  Factual Background and Analysis

The record reflects that in January 1973, the Veteran submitted a formal Application for Compensation or Pension (VA Form 21-526).

By May 1973 rating decision, the RO granted service connection for healed trauma, left knee, and assigned a 0 percent rating.  

Thereafter, in May 1985, the Veteran filed a formal Application for Compensation or Pension (VA Form 21-526), regarding his left knee.

By August 1985 rating decision, the RO denied an increased (compensable) rating for the Veteran's service-connected left knee.  

Received from the Veteran in June 1998 was a formal Application for Compensation or Pension (VA Form 21-526), regarding his right knee, his lower back, and his lower extremities.  

By November 1998 rating decision, the RO granted service connection for degenerative joint disease of the left knee with associated pain, and assigned a 10 percent rating, effective from June 16, 1998, and granted an increased rating for the service-connected trauma, left knee, with laxity, and assigned a 10 percent rating, effective from June 16, 1998.

By May 1999 rating decision, the RO granted service connection for degenerative joint disease, right knee, and for degenerative disc disease, lumbosacral spine, and assigned 10 percent ratings for each, effective from March 24, 1999.  The combined rating for service-connected disabilities was 40 percent, effective March 24, 1999.

By February 2000 rating decision, the RO granted service connection for depression, and assigned a 10 percent rating, effective from October 5, 1999.

By July 2000 rating decision, the RO granted 20 percent ratings for degenerative joint disease, left knee with associated pain, for degenerative joint disease, right knee, and for degenerative disc disease, lumbosacral spine, with all ratings effective from May 31, 2000.  The combined rating for the service-connected disabilities was 60 percent, effective from May 31, 2000.

Received from the Veteran in January 2001, was a claim for a total disability compensation rating based on individual unemployability (TDIU rating).  By April 2001 rating decision, the RO granted a TDIU rating effective from May 31, 2000.  

In May 2004, the Veteran died due to sepsis due to perforated cecum due to metastatic carcinoma with unknown primary.  Thereafter, the appellant filed a claim for DIC benefits in June 2004.

Pursuant to 38 U.S.C.A. § 1318(a), benefits are payable to the surviving spouse and to the children of a "deceased veteran" in the same manner as if the death were service-connected.  A "deceased veteran" for purposes of this provision is a veteran who dies not as the result of his/her own willful misconduct, and who either was in receipt of, or entitled to receive, compensation at the time of death for a service-connected disability(ies) rated totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).  The service-connected disability(ies) must have been (1) continuously rated totally disabling for a period of 10 or more years immediately preceding the veteran's death, or (2) continuously rated totally disabling since the Veteran's discharge or other release from active duty and for at least 5 years immediately preceding death; or (3) the veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  Id.  The total disability rating may be schedular or based on individual unemployability under 38 C.F.R. § 4.16. 38 C.F.R. § 3.22(c).

"Entitled to receive" means that, at the time of death, the veteran had service-connected disability(ies) rated totally disabling by VA but was not receiving compensation for reasons specified in the regulations which are not relevant here, or because the veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error (CUE) in a VA decision concerning the issue of service connection, disability evaluation, or effective date.  38 C.F.R. § 3.22(b).

Claims under 38 U.S.C.A. § 1318 will be adjudicated based on decisions rendered during the veteran's lifetime.  38 C.F.R. § 20.1106.  Thus, the only possible ways for the appellant to prevail on a claim for benefits under 38 U.S.C.A. § 1318 would be: (1) meeting the statutory duration requirements for a total disability rating at the time of death; or (2) showing that such requirements would have been met but for clear and unmistakable error (CUE) in a decision on a claim filed during the veteran's lifetime.

The Veteran's total (100 percent) rating was in effect from May 31, 2000 to the date of his death in May 2004, which is significantly less than ten years.  Further, he was not a prisoner-of-war, and the appellant has not contended that there was CUE in any of the rating decisions during the Veteran's lifetime.  Accordingly, the Veteran did not meet the statutory duration requirements for a total disability rating at the time of his death in May 2004.  For these reasons, the Board must regrettably conclude that the requirement of 38 U.S.C.A. § 1318 have not been met.  The claim for DIC benefits under that provision must, therefore, be denied.


ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is denied.


REMAND

The appellant contends that the Veteran was exposed to herbicides during his period of naval service aboard the USS Oriskany during the Vietnam war, and that his exposure to herbicides played a role in the development of lung cancer, which caused his death.  The appellant contends that the Veteran told her, when he was alive, that during the Vietnam war his ship was docked in Cam Ranh Bay and that he went ashore on a pass.  

The record reflects that the Veteran served in the U. S. Navy from October 1970 through August 1972, and received a Vietnam Service Medal.  The death certificate shows that he died in May 2004 due to sepsis due to (or as a consequence of) a perforated cecum due to (or as a consequence of) metastatic carcinoma with unknown primary.  In a letter dated in August 2004, Dr. Samman, opined that it was at least as likely as not that the primary site of the Veteran's cancer was "from the lungs versus the liver".  

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related to the immediate or underlying cause.

A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially to death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2010).  See generally Harvey v. Brown, 6 Vet. App. 390, 393 (1994).

If a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, certain specific diseases shall be service connected if manifest to a degree of 10 percent or more at any time after service.  U.S.C.A. § 1116(a, b) (West 2002); 38 C.F.R. § 3.307(a)(6)(ii).  The list of diseases subject to this presumption of service connection includes respiratory cancers.  38 C.F.R. § 3.309(e). 

A veteran, who during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii).

As an initial matter, the Board notes that it has not been established whether the Veteran had service in Vietnam.  Service in the Republic of Vietnam has been interpreted as requiring a veteran to have set foot on land in the Republic of Vietnam rather than mere shipboard service in offshore waters.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied (finding foot-on-land rule to be permissible statutory interpretation); see also 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  Service onboard a 'blue water' naval vessel off the coast of Vietnam is not sufficient to establish presumptive exposure to Agent Orange.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

Service personnel records do not appear to show the exact dates that the Veteran was onboard the USS Oriskany, and what dates the USS Oriskany might have been in the waters offshore of Vietnam.  Service personnel records do show that the Veteran was a member of the U.S. Naval Reserve and was called to active duty in October 1970 for sea duty.  In January 1971 he reported to Attack Squadron (ATKRON) 153 to commence continuous sea duty, and he was assigned to ATKRON 153 from January 1971 through August 1972.  One service personnel record shows that he was stationed aboard the USS Oriskany (CVA 34) in November 1971.  In addition, service treatment records (STRs) show that the Veteran was assigned to CVA-34 from at least April 1972 through June 1972.  

A historical review of the claims folder shows that the Veteran submitted a statement in June 1998, in which he reported that during his first tour of duty in the Tonkin Gulf, on board the USS Oriskany with Attack Squadron 153, "the Blue Tail Flies", they returned to the United States in time for Christmas, and after 30 days of leave, he reported back to NAS Lemoore, and after a short time Attack Squadron 153 began operations for their 2nd tour of Vietnam.  He also reported that he was plane captain and that most of his time was on the flight deck.  

In support of her claim, the appellant submitted an internet excerpt regarding ATKRON 153 ("VA-153"), which showed that from May 14, 1971 through December 18, 1971, VA-153 deployed on the USS Oriskany (CVA 34) for a sixth combat tour of Vietnam.  From June 5, 1972 through March 30, 1973, VA-153 deployed on the USS Oriskany (CVA 34) for a seventh combat tour of Vietnam.

The appellant also submitted copies of envelopes, posted from June 1971 through November 1971, from the Veteran to his parents.  The Veteran's return address on these envelopes show that he was assigned to VA-153 during that time. 

Thus, it appears from the record that the Veteran was assigned to Attack Squadron (ATKRON) 153 ("VA-153") and stationed aboard the USS Oriskany (CVA 34) - an air craft carrier - during the period of time, from May 1971 through December 1971, that the air craft carrier/ship was deployed for its sixth combat tour of Vietnam.  It does not appear from the record, that the Veteran was aboard the USS Oriskany thereafter - to include its seventh combat tour of Vietnam which commended in June 1972.  

A review of the online excerpt regarding the USS Oriskany, from the Dictionary of American Naval Fighting Ships, shows that on May 14, 1971, the USS Oriskany departed for her sixth Vietnam deployment.   Like the previous year, CVW-19 (carrier air wing 19) carried out strikes against communist logistics targets in Laos during five line periods off Vietnam, 16 June - 10 July, 25 July - 7 August, 5-26 September and 4-19 November.   The main mission of the deployment was strike operations in Laos.  Following these last missions, Oriskany sailed south to Singapore for eight days of upkeep.  Departing Singapore on December 3rd, the warship steamed across the Pacific and arrived at Alameda on December 18th for leave and upkeep.
 
The Board concludes that before adjudicating this claim, further development is needed to assess whether the conditions and circumstances of the Veteran's service aboard an aircraft carrier (USS Oriskany) off the coast of Vietnam involved visitation in country.  In the wake of the Haas court cases and the resulting claims, VA's concern for the issues related to herbicide exposure claims from U.S. Navy Veterans resulted in a need to clarify current claims processing policies and procedures in order to assist this group of veterans in an equitable and consistent manner.  As a result, VA has issued guidance by providing some background information on the service of these veterans to assist in developing and adjudicating these claims.  See Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era, Sept. 9, 2010.  The Training letter provided, in pertinent part, that, in order for the presumption of exposure to be extended to a blue water navy veteran, development must provide evidence that the veteran's ship operated temporarily on the inland waterways of Vietnam or that the veteran's ship docked to the shore or a pier.  In claims based on docking, a lay statement that the veteran personally went ashore must be provided.  Since there is no way to verify which crewmembers of a docked ship may have gone ashore, C&P Service has determined that the veteran's lay statement is sufficient.  In this case, the Board accepts the appellant's lay statement that the Veteran told her he went ashore in Vietnam while stationed aboard the USS Oriskany.  There is, however, no indication that VA attempted to obtain or otherwise account for the deck logs of USS Oriskany for the periods that the air craft carrier was located off shore of Vietnam - from June 16, 1971 to July 10, 1971; from July 25, 1971 to August 7, 1971; from September 5-26, 1971, and from November 4-19, 1971.  Because these deck logs could possibly confirm the Appellant's statements, VA should attempt to acquire the deck logs for USS Oriskany.  See Barr v. Nicholson, 21 [Vet. App.] 303, 310 (2007).

The Board also notes that the RO did request the Veteran's service personnel records and that numerous records have been provided in that regard.  However, it appears that those records may be incomplete.  In that regard, the Board notes that there is a notation, in a deferred rating decision document dated in September 2004, that "DA 20 shows svc in Attack Squadron 153 - flew over RVN.  No evidence of in-country".  However, a review of the record does not show any DA Form 20 for the Veteran.  On remand, an attempt should be made to ensure that all of the Veteran's service personnel records have been obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Department of the Navy, National Personnel Records Center (NPRC), Joint Services Records Research Center (JSRRC), and/or any other appropriate records depository, in an effort to obtain deck logs and any other pertinent ship histories for the USS Oriskany from June 16, 1971 to July 10, 1971; from July 25, 1971 to August 7, 1971; from September 5-26, 1971, and from November 4-19, 1971.

As required under 38 C.F.R. § 3.159(c)(2), make as many requests as are necessary to obtain the requested records, and end such efforts only if it is concluded that the records sought do not exist or that further efforts to obtain such records would be futile.  If such a conclusion is reached, or the search for such records has negative results, documentation to that effect should be included in the claims folder and the appellant should be appropriately notified thereof.

2.  Ensure that all development steps outlined in Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era, Sept. 9, 2010, are followed.  Thereafter, make a determination relating to whether the Veteran had qualifying service in Vietnam for the purposes of herbicide exposure.  

3.  Thereafter, the issue on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the appellant's satisfaction, she and her representative should be provided with a Supplemental Statement of the Case which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


